On submission of petition for rehearing, it was ordered that the cause be affirmed and the following supplementary opinion be entered:
In this case, no question has been made as to the right of the widow to have an allowance for support made in the case of the felonious killing. Hence the opinion did not turn on this proposition and no decision is made concerning such matter, and this case is not to be taken as an authority, one way or the other, in such a state of facts. The ruling in this cause was simply on the record below. The administrator did not plead that the widow was guilty of the felonious killing. This was not pleaded in any form. What he pleaded was stricken out. Then the case came on for trial before the district court. Evidence was taken, the administrator appeared, and his attorney cross-examined him. *Page 338 
None of this evidence is certified up or contained in the abstract. As the record stood before the court below at the hearing, it only appeared that the plaintiff was the widow of the deceased, that he had an estate of $35,000 or thereabouts, and that she was entitled to a widow's allowance, as tried below. Further than that, the opinion is not an authority on any of the questions which would ordinarily arise in a similar matter.
ANDERSON, C.J., and DONEGAN, ALBERT, RICHARDS, and HAMILTON, JJ., concur.